105 U.S. 773 (____)
THE "MAMIE."
Supreme Court of United States.

Mr. Alfred Russell in support of the motion.
Mr. A.B. Maynard and Mr. H.H. Swan, contra.
*774 MR. CHIEF JUSTICE WAITE delivered the opinion of the court.
The record has not been printed, but the value of the matter in dispute, as shown by the briefs submitted, is at least the full amount of all the claims against the owners of the "Mamie" in the several suits which it was the object of this proceeding to defeat, as against anything else than the boat or her value. This, according to the showing now made, is largely in excess of $5,000.
Motion denied.
MR. JUSTICE GRAY and MR. JUSTICE BLATCHFORD did not sit in this case, nor take any part in deciding it.